Case 20-06831-RLM-13         Doc 26    Filed 06/14/21     EOD 06/14/21 15:57:09         Pg 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA

  In re:                                    )
           Debra Sue Stepp                  )           Case No. 20-06831-RLM-13
             Debtor                         )

                      MOTION FOR DETERMINATION OF
           POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES

           Debtor, by counsel, hereby moves the Court for determination of Postpetition

  Mortgage Fees, Expenses, and Charges, and in support of this motion states:

           1.     On May 27, 2021, U.S. Bank Trust National Association, as Trustee of

  Dwelling Series IV Trust (“Creditor”) filed its Notice of Postpetition Mortgage Fees,

  Expenses, and Charges (“Notice”).

           2.     The Notice seeks Bankruptcy/Proof of claim fees “2/22/21: Proof of Claim

  $950, $250” in the amount of $1,200.00, Property inspection fees “1/5/21: $1.5, $15,

  2/11/21: $15, $1.5, 4/28/21: $15, $1.5” in the amount of $66.00, and Other “Sale Costs:

  12/9/20: $298.96, 12/9/20: $266, 12/16/20: $10” in the amount of $574.96.

           3.     The “Sale Costs” appear to be included in Creditor’s Proof of Claim (#4 in

  this case) and are clearly prepetition and therefore should not be included in Creditor’s

  Notice of Postpetition Mortgage Fees.

           4.     Bankruptcy/Proof of Claim Fees totaling $1,200 are unreasonable and

  should be reduced to a reasonable amount. Typical fees in this district are $400 to $700.
Case 20-06831-RLM-13        Doc 26      Filed 06/14/21     EOD 06/14/21 15:57:09         Pg 2 of 3




         5.      There is no way from the information filed to determine what was done,

  how much time was spent on it, how much the attorney’s hourly rate is, and whether the

  fee was reasonable, and therefore it should be disallowed entirely.

         WHEREFORE, Debtor asks that the Court to set a hearing to determine whether

  the amount of Creditor’s Postpetition Mortgage Fees, Expenses, and Charges requested

  on May 27, 2021 is reasonable or excessive, and that the Court order that Creditor’s

  postpettition fees be disallowed, and for such other relief as is just and proper.

                                             Respectfully submitted,



                                             /s/Jerry E. Smith
                                             Jerry E. Smith #28071-49, Attorney for Debtor
                                             JERRY E. SMITH, ATTORNEY CPA, PC
                                             320 N. Meridian St., Suite 801
                                             Indianapolis, IN 46204
                                             Phone: (317) 917-8680
                                             Fax: (866) 567-6529
                                             Email: jerry@debtlaw.us
Case 20-06831-RLM-13       Doc 26     Filed 06/14/21    EOD 06/14/21 15:57:09        Pg 3 of 3




                              CERTIFICATE OF SERVICE

          I hereby certify that on June 14, 2021 a copy of the foregoing was filed
  electronically. Notice of this filing will be sent to the following parties through the
  Court’s Electronic Case Filing System. Parties may access this filing through the Court’s
  System.

  Office of the U.S. Trustee              ustpregion10.in.ecf.usdoj.gov
  Ann M. DeLaney, Chapter 13 Trustee      ECFdelaney@trustee13.com
  Laura A DuVall                          Laura.Duvall@usdoj.gov
  Molly Slutsky Simons                    bankruptcy@sottileandbarile.com


                                          /s/Jerry E. Smith_________________
                                          Jerry E. Smith
